
	

113 HRES 328 IH: Condemning the discrimination, hate crimes, racism, bigotry, bullying, and brutal violence perpetrated against Sikh-Americans, and all acts of vandalism against Sikh Gurdwaras in the United States, and remembering the tragedy that occurred at the Sikh Gurdwara of Wisconsin one year ago.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 328
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Crowley (for
			 himself, Mr. Bera of California,
			 Ms. Meng, Ms. Brownley of California,
			 Ms. Moore,
			 Mr. Capuano,
			 Mr. Moran,
			 Mr. Cartwright,
			 Mr. Meeks,
			 Mr. Cohen,
			 Ms. Jackson Lee,
			 Mr. Courtney,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. DeFazio,
			 Mr. Lewis,
			 Mr. Deutch,
			 Mr. Murphy of Florida,
			 Mr. Doyle,
			 Mr. Nadler,
			 Ms. Gabbard,
			 Mr. Pascrell,
			 Ms. Hahn, Mr. Pocan, Mr.
			 Hastings of Florida, Mr. Price of
			 North Carolina, Mr.
			 Hinojosa, Mr. Rangel,
			 Mr. Honda,
			 Mr. Rush, Mr. Israel, Ms.
			 Linda T. Sánchez of California, Mr.
			 Kennedy, Mr. Serrano,
			 Mr. Kind, Mr. Sires, Mr. Ben
			 Ray Luján of New Mexico, Mr. Swalwell
			 of California, Mr.
			 McDermott, Ms. Norton,
			 Mr. McGovern,
			 Mr. Pierluisi,
			 Mr. Peters of Michigan,
			 Mr. Thompson of Mississippi,
			 Ms. Speier,
			 Mr. Van Hollen,
			 Mr. Vargas,
			 Mr. Vela, Mr. Schneider, Mr.
			 Garcia, Mr. Connolly, and
			 Ms. Slaughter) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the discrimination, hate crimes,
		  racism, bigotry, bullying, and brutal violence perpetrated against
		  Sikh-Americans, and all acts of vandalism against Sikh Gurdwaras in the United
		  States, and remembering the tragedy that occurred at the Sikh Gurdwara of
		  Wisconsin one year ago.
	
	
		Whereas Sikh-Americans have frequently been stereotyped
			 solely because of their appearance, practices and traditions;
		Whereas numerous Sikh temples have been defaced and
			 Sikh-Americans attacked out of ignorance and hatred, including instances in
			 Michigan, New York, California, and Washington;
		Whereas some incidents against Sikh-Americans appear to be
			 erroneous attempts to place blame or exact retribution for the September 11,
			 2001, terrorist attacks;
		Whereas the heinous attack and killing of six persons and
			 wounding of others in the Sikh Gurdwara of Wisconsin occurred a year ago on
			 August 5, 2012;
		Whereas a Sikh-American cab driver was assaulted on
			 October 17, 2012, near Seattle, Washington;
		Whereas a Sikh-American-owned convenience store in Green
			 Bay, Wisconsin, was set ablaze on March 5, 2013;
		Whereas 82-year-old Piara Singh was brutally attacked as
			 he was leaving his Gurdwara in Fresno, California, on May 8, 2013;
		Whereas Sikh-Americans are often targeted solely because
			 of their unique dress and religious practices;
		Whereas surveys have found that up to 3 out of every 4
			 Sikh boys in the United States are bullied due to their appearance;
		Whereas the Sikh faith is the world’s fifth largest
			 religion, with more than 25,000,000 practitioners worldwide, upwards of 500,000
			 of whom reside in the United States;
		Whereas Sikh-Americans have lived in the United States for
			 at least 100 years as pillars of society, making invaluable contributions in
			 business, politics, science, and education;
		Whereas Sikh-Americans serve in all roles of American
			 life, including as family members, business owners, elected leaders, and
			 members of the United States military;
		Whereas Dalip Singh Saund served as a Sikh-American member
			 of the U.S. House of Representatives in the late 1950s and early 1960s;
			 and
		Whereas under successive Administrations, the Department
			 of Justice has rightfully reached out to the Sikh community to prevent
			 discrimination and protect its civil liberties: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the commission of hate crimes
			 against all Americans, including Sikh-Americans;
			(2)condemns acts of
			 violence, bigotry and discrimination against Sikh-Americans;
			(3)urges educators,
			 counselors and others to support educational efforts to prevent the epidemic
			 bullying of Sikh-American children and families;
			(4)supports outreach
			 efforts by Federal and local law enforcement leaders to prevent violence and
			 hate crimes against Sikh-Americans;
			(5)appreciates the Federal Bureau of
			 Investigation Advisory Policy Board for recommending the tracking of hate
			 crimes against Sikh-Americans, Hindu-Americans, Arab-Americans, and other
			 groups; and
			(6)urges the Federal
			 Bureau of Investigation and the Department of Justice to expeditiously adopt
			 and subsequently work to implement the Advisory Policy Board’s
			 recommendations.
			
